—Judgment, Supreme Court, New York County (Jerome Marks, J., at plea; Clifford Scott, J., at sentence), rendered October 4, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent felony offender, to a term of 6 years to life, unanimously affirmed.
Before pleading guilty, defendant was fully apprised of the rights he was waiving, admitted his guilt, and acknowledged that his plea was voluntary. Accordingly, defendant’s conclusory assertion that he was coerced by his counsel into pleading guilty was properly rejected (see, People v Patrick, 163 AD2d 84, lv denied 76 NY2d 895). Concur—Murphy, P. J., Sullivan, Milonas, Asch and Nardelli, JJ.